Concurring and Dissenting Opinion by
Judge PalLADINO:
I concur in the dismissal of the Sharon City School Districts1 (School District) motion to strike the appeal and in the affirmance of the School Districts retention of Vicky Lingner. I dissent to the reinstatement of Michele Grunenwald (Grunenwald) and to the award to her of compensation.
Grunenwald was employed by the School District in 1973 and taught chemistry at the secondary school level until her suspension in 1982. Grunenwald, who is certificated in both chemistry and reading, contends that she was suspended despite the fact that she could have been *354realigned into a reading position. The reading position was held by a less senior employee who was teaching reading at the elementary school level to educationally disadvantaged students. She asserts that her suspension violates Section 1125.1(c) of the Public School Code of 19492 (Code) which provides that:
A school entity shall realign its professional staff so as to insure that more senior employees are provided with the opportunity to fill positions for which they are certificated and which are being filled by less senior employees.
The majority opinion interprets this section to restrict the School Districts criteria for suspensions in a realignment case solely to seniority. Since Grunenwald was more senior, the majority has ordered her reinstatement despite the opinion of the Superintendent of the School District that it would be educationally unsound to effectuate such a transfer.
The result of the majority’s decision is, that whenever a school district realigns its staff, senior teachers and administrators will have the right to choose to fill any position for which they are certificated and which is being filled by an employee with less seniority. The essence of this result is that whenever a realignment is necessary, employees with greater seniority will be able to “bump” less senior employees in order to suit the senior employee’s desires without any regard to the overall impact on the school district or the other professional staff. Furthermore, the school district will be powerless to take into consideration other legitimate concerns, such as the amount of experience a teacher may have in teaching a given subject, or to insure that the least senior employees of the district are the ones *355who will be suspended where a staff reduction is necessary.
Requiring seniority to be the sole criterion also leads to the result that those employees who are not at the very top of the seniority totem pole will lose the job security which the legislature intended to insure by the tenure provisions of the Code. A tenured teacher could be “bumped” by a more senior employee; these employees are then stripped of the protection heretofore afforded by the school districts authority to monitor the overall impact of the realignment.
Section 1125.1(c) does not mandate that these employees shall have the absolute right to fill any position for which they are certificated and which are being filled by less senior employees. It merely states that more senior employees are to be given the “opportunity to fill positions for which they are certificated. . . .” The School District has discretion to define what “opportunities” are available. However, the School District must first give consideration to providing opportunities to more senior employees to fill positions in which they are certificated while considering the practical effects and overall efficiency3 of a realignment plan.
Further, the School District is not required to consider the seniority of all professional employees in . both the elementary and secondary school systems when it determines the order of suspensions resulting in a decline in student enrollment. Sto-Rox School District v. Horgan, 68 Pa. Commonwealth Ct. 416, 449 A.2d 796 (1982). Since Grunenwald was a secondary school teacher and the position to which she sought reinstatement was in elementary education, realignment is *356not required by Section 1125.1. James v. Big Beaver Falls Area School District, 98 Pa. Commonwealth Ct. 319, 511 A.2d 900 (1986).
The School District did not violate Section 1125.1(c) of the Code by suspending Grunenwald. It was within their discretion to consider the fact that Grunenwald, a secondary education teacher, had been teaching chemistry for ten years and that the Superintendent considered her transfer to the elementary education reading position to be educationally unsound.
Accordingly, I would reverse the order of the trial court insofar as it orders the reinstatement of Grunenwald.

 We note that although the majority opinion refers to two entities, the Sharon City School Board and the Sharon City School District, only the Sharon City School District is a party.


 Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1125.1.


 The Pennsylvania Constitution, Article 3 §14 imposes on the legislature the duty to “. . . provide for the maintenance and support of a thorough and efficient system of public education to serve the needs of the Commonwealth.” (Emphasis added.)